     Case 1:21-cv-00600-NONE-BAM Document 15 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                           Case No. 1:21-cv-00600-NONE-BAM (PC)
12                       Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
                                                       PROVIDE WRITTEN NOTICE
13              v.                                     IDENTIFYING DEFENDANT JOHN DOE 1
                                                       FOR SERVICE OF PROCESS
14    NAVARRO, et al.,
                                                       NINETY (90) DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Roderick William Lear (“Plaintiff”), is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 30, 2021, the assigned District Judge ordered that this action shall proceed on

20   Plaintiff’s complaint against Defendants Navarro, Neve, Allison, and John Doe 1 for excessive

21   force in violation of the Eighth Amendment, arising from the incident on January 4, 2020. (ECF

22   No. 14.)

23          At this time, the Court does not find service appropriate for Defendant John Does 1

24   because the U.S. Marshal cannot serve a Doe Defendant. Therefore, before the Court orders the

25   U.S. Marshal to serve Defendant John Does 1, Plaintiff will be required to identify them with

26   enough information to locate the defendant for service of process. Once Plaintiff identifies

27   Defendant John Does 1 for service, he should file a motion to substitute the identity of Defendant

28   John Does 1 in the complaint. If the motion is granted, the Court will direct the U.S. Marshal to
                                                       1
     Case 1:21-cv-00600-NONE-BAM Document 15 Filed 09/01/21 Page 2 of 2


 1   serve Defendant John Does 1. However, if Plaintiff fails to identify Defendant John Does 1, then

 2   the unidentified defendant will be dismissed from this action.

 3          Accordingly, IT IS HEREBY ORDERED as follows:

 4      1. Within ninety (90) days from the date of service of this order, Plaintiff SHALL file a

 5          motion to substitute the identity of Defendant John Does 1 that provides the Court with

 6          enough information to locate them for service of process; and

 7      2. The failure to comply with this order will result in dismissal of the unidentified

 8          defendant from this action, without prejudice, for failure to serve with process

 9          pursuant to Federal Rule of Civil Procedure 4(m).

10
     IT IS SO ORDERED.
11

12      Dated:     September 1, 2021                         /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
